The Chancellor,
This is a creditors’ bill, filed by two of the creditors of Robert Nixon, against him and his wife, to subject certain real estate, in Warren county, to the payment of their respective debts, Mr. Haggerty, one of the complainants, has •established his debt at law. Mr. Teel has not established his. The former caused execution to be issued on his judgment, and' the sheriff, sold the land under it to the complainants. There can be no doubt, that Nixon himself purchased *43the property in question, and that he has been the owner of it ever since. He took the deed in the name of his wife, to prevent his creditors from subjecting the property to the payment of their claims against him. The legal title was never in him. No title, therefore, passed by the sheriff’s sale. Haggerty is entitled to relief. His debt will be charged on the property. Teel is entitled to no relief